DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claim 2) in the reply filed on 07/13/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Del Rosario on 09/07/2021.

The application has been amended as follows:
TITLE:
The title is amended to:
METHOD OF FORMING A DENTAL PROSTHESIS.

ABSTRACT:
A processing machine and a method of using the processing machine to process a block to form a dental prosthesis is provided.  The processing machine includes a polishing jig.  [[A]] The polishing jig is for machining tools which makes it possible for a deteriorating machining tool to be used again without detaching the machining tool, with which [[a]] the processing machine is equipped, from the processing machine the processing machine; and a polishing face that is at least part of a surface of the polishing jig, the polishing face adapted to polish a processing part of a machining tool. 

CLAIMS:
Claim 1 is cancelled.
2. (currently amended): A method of dental prosthesis, the method comprising:
attaching a polishing jig for a cutting tool or a grinding tool to a processing machine, the polishing jig including: an attachment part to be attached to a fixation part of the processing machine; and a block part arranged on one end of the attachment part, wherein the block part has a polishing face that is at least part of a surface thereof, the polishing face adapted to polish a processing part of the cutting tool or the grinding tool; 
polishing the cutting tool or the grinding tool by rotating the processing part of the cutting tool or the grinding tool with which the processing machine is equipped onto the polishing face of the polishing jig;
detaching the polishing jig, which is attached to the processing machine at the fixation part, from the processing machine, and attaching a block [[for]] that is formed of a material for the dental prosthesis to the fixation part of the processing machine from where the polishing jig was detached[[,]]; and
producing the dental prosthesis by processing the block.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art fails to teach or fairly suggest the steps of attaching the polishing jig to the fixation part of the processing machine, polishing the tool with the jig and then removing the jig and replacing it with a block of dental .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/09/2021